    

EXHIBIT 10.2


AMENDMENT NO. 1
This AMENDMENT NO. 1, dated as of June 24, 2014 (this “Agreement”; capitalized
terms used herein without definition having the meanings provided in Article I),
is entered into among SNYDER’S-LANCE, INC., a North Carolina corporation (the
“Borrower”), each Lender a party hereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
PRELIMINARY STATEMENTS:
The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement.
The Borrower has requested that the Lenders agree to amend the Credit Agreement
as hereinafter set forth.
The Lenders party to this Agreement are, on the terms and conditions stated
below, willing to grant such request and to amend the Credit Agreement as
hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:
ARTICLE I
DEFINITIONS


1.01    Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.
“Borrower” is defined in the preamble.
“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
May 30, 2014, among the Borrower, the Lenders, the Administrative Agent and the
other parties thereto.


“Lender” means each lender from time to time party to the Credit Agreement.
1.02    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.




--------------------------------------------------------------------------------




1.03    Other Interpretive Provisions. The rules of construction in Sections
1.02 and 1.03 of the Credit Agreement shall be equally applicable to this
Agreement.
ARTICLE II
AMENDMENTS


2.01    Amendments. Effective as of the Agreement Effective Date, the Credit
Agreement is hereby amended as follows:
(a)    Section 7.02.    Subsection 7.02(a) of the Credit Agreement is deleted in
its entirety and is replaced with the following in lieu thereof:
“(a)    concurrently with the delivery of the financial statements referred to
in subsections 7.01(a) and (b), a Compliance Certificate executed by a
Responsible Officer; provided that, if the Shearer’s Sale is consummated on or
before July 3, 2014, for purposes of the Compliance Certificate delivered for
the fiscal quarter ending June 28, 2014, the Borrower shall give pro forma
effect to the Shearer’s Sale in such Compliance Certificate, and notwithstanding
anything to the contrary in the definition of Total Indebtedness, the
calculation of Total Indebtedness as of such fiscal quarter shall take into
account the proceeds of the Shearer’s Sale applied to pay down the Obligations
on or before July 3, 2014.”
(b)    Section 11.01.    
(i)    Subsection 11.01(f) of the Credit Agreement is amended by deleting
reference to “subsection 3.08(c) and (d)” thereof and replacing such reference
with “subsection 3.07(b) and (c)” in lieu thereof, and deleting “or (ii)”
thereof and replacing it with “or (iii)” in lieu thereof.
(ii)    Subsection 11.01(g)(v) of the Credit Agreement is amended by deleting
reference to “Section 8.01” thereof and replacing such reference with “Section
11.01” in lieu thereof.
(c)    Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Credit Agreement in any Loan Document shall be a reference to
the Credit Agreement, as amended by this Agreement, as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.
ARTICLE III
CONDITIONS PRECEDENT


3.01    Conditions of Effectiveness. This Agreement is subject to the provisions
of Section 11.01 of the Credit Agreement, and shall become effective when, and
only when, each of the following conditions shall have been satisfied:




--------------------------------------------------------------------------------




(a)    Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Lender), each such document
(unless otherwise specified) dated the Agreement Effective Date and, each in
form and substance satisfactory to the Administrative Agent:
(i)    Agreement. Counterparts of this Agreement executed by the Borrower, the
Administrative Agent, and all the Lenders;
(ii)    Officer’s Certificate. A certificate executed by a Responsible Officer
of the Borrower certifying that:
(A)    the representations and warranties contained in Sections 6.01, 6.02,
6.04, 6.08, 6.13 and 6.20 of the Credit Agreement are accurate and complete in
all material respects (except, if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects) on and as of the Agreement Effective Date, as
though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are accurate and complete in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty is true and correct in all respects) as
of such earlier date;
(B)    no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement;
(C)    since December 28, 2013, no event or condition has occurred or could
reasonably be expected to occur that, either individually or in the aggregate,
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and
(D)    the Borrower and its Subsidiaries are in compliance in all material
respects with all existing Material Financial Obligations.
(b)    Costs and Expenses. The Administrative Agent shall have received payment
for the costs and expenses required to be reimbursed on or before the Agreement
Effective Date pursuant to Section 5.04 hereof.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants that on and as of the Agreement Effective Date after
giving effect to this Agreement:
4.01    Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement,




--------------------------------------------------------------------------------




as amended and otherwise modified by this Agreement, have been duly authorized
by all necessary corporate or other organizational action of the Borrower, and
do not and will not: (a) contravene the terms of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
document evidencing any material Contractual Obligation to which the Borrower or
any of its Subsidiaries is a party or (ii) any order, injunction, writ or decree
of any Governmental Authority to which the Borrower or any of its Subsidiaries
or any of its or their property is subject; or (c) violate any Requirement of
Law.
4.02    Enforceability. Each of this Agreement and the Credit Agreement, as
amended and otherwise modified by this Agreement, constitute a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
4.03    Credit Agreement Representations. The representations and warranties of
the Borrower contained in Article VI of the Credit Agreement are true and
correct in all material respects (except, if such representation or warranty is
qualified by materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects) on and as
of the Agreement Effective Date with the same effect as if made on and as of
such Agreement Effective Date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects (except, if such representation or warranty
is qualified by materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty is true and correct in all respects) as
of such earlier date).
4.04    No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing or resulted from the consummation of the transactions
contemplated by this Agreement.

ARTICLE V
MISCELLANEOUS


5.01    Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
5.02    Lender Consent. For purposes of determining compliance with the
conditions specified in Section 3.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Agreement Effective Date specifying its objection thereto.
5.03    Effect of Agreement. (1) The Credit Agreement, as specifically amended
or otherwise modified by this Agreement, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.




--------------------------------------------------------------------------------




(a)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
5.04    Costs and Expenses. On the Agreement Effective Date, the Borrower agrees
to pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 11.04 of the Credit Agreement which are
invoiced to the Borrower on or prior to the Agreement Effective Date.
5.05    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
5.06    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.
5.07    Certain Provisions. The provisions of Sections 11.14(b) and 11.15 of the
Credit Agreement are hereby incorporated by reference.
5.08    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT THE PARTIES HERETO
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
[Signature Page Follows]








--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
 
 
 
SNYDER'S-LANCE, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Rick D. Puckett
 
 
 
 
Name:
Title:
 
Rick D. Puckett
Executive Vice President and Chief Financial Officer











--------------------------------------------------------------------------------






 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
By:
 
/s/ Bridgett J. Manduk
 
 
 
 
Name:
 
Bridgett J. Manduk
 
 
 
 
Title
 
Vice President



 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ J. Casey Cosgrove
 
 
 
 
Name:
 
J. Casey Cosgrove
 
 
 
 
Title
 
Director



 
 
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Keith A. Mummert
 
 
 
 
Name:
 
Keith A. Mummert
 
 
 
 
Title:
 
Vice President



 
 
 
 
COBANK, ACB, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Michael Tousignant
 
 
 
 
Name:
 
Michael Tousignant
 
 
 
 
Title:
 
Vice President



 
 
 
 
BRANCH BANKING AND TRUST
COMPANY, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Kenneth M. Blackwell
 
 
 
 
Name:
 
Kenneth M. Blackwell
 
 
 
 
Title:
 
Senior Vice President







--------------------------------------------------------------------------------




 
 
 
 
WELLS FARGO BANK NATIONAL
ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ LaShonda Fuselier
 
 
 
 
Name:
 
LaShonda Fuselier
 
 
 
 
Title:
 
Senior Relationship Manager



 
 
 
 
CITIZENS BANK OF PENNSYLVANIA, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Edward A. Tosti
 
 
 
 
Name:
 
Edward A. Tosti
 
 
 
 
Title:
 
Vice President



 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Springman
 
 
 
 
Name:
Title:
 
Matthew Springman
Executive Vice President



 
 
 
 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Alan Garson
 
 
 
 
Name:
 
Alan Garson
 
 
 
 
Title:
 
Senior Vice President



 
 
 
 
AGFIRST FARM CREDIT BANK
 
 
 
 
 
 
 
 
By:
 
/s/ Bruce B. Fortner
 
 
 
 
Name:
 
Bruce B. Fortner
 
 
 
 
Title:
 
Vice President



 
 
 
 
AMERICAN AGCREDIT, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Bradley K. Leafgren
 
 
 
 
Name:
 
Bradley K. Leafgren
 
 
 
 
Title:
 
Vice President







--------------------------------------------------------------------------------




 
 
 
 
FARM CREDIT EAST, ACA
 
 
 
 
 
 
 
 
By:
 
/s/ Kerri B. Sears
 
 
 
 
Name:
 
Kerri B. Sears
 
 
 
 
Title:
 
Vice President



 
 
 
 
FARM CREDIT WEST, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Robert Stornetta
 
 
 
 
Name:
 
Robert Stornetta
 
 
 
 
Title:
 
Vice President



 
 
 
 
NORTHWEST FARM CREDIT SERVICES, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Candy Boswell
 
 
 
 
Name:
 
Candy Boswell
 
 
 
 
Title:
 
Vice President









